                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


VERNARD BERNARD PATTERSON,

              Petitioner,

                                                          CV 119-100


ANTOINE CALDWELL, Warden,

              Respondent.


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (doc. nos. 23,

24). The Clerk of Court accepted the first filing from Petitioner after entry of the Report and

Recommendation even though it was not signed and docketed it as a "Motion to Proceed

with Request Out of Time."         (Doc. no. 23.)      Petitioner signed his second, post-

recommendation filing, and it explained he previously put a letter in the prison mail box

asking that he be allowed to proceed with an "out of time appeal." (Doc. no. 24, p. 1.)

Although the dates on these two filings suggest one was prepared before and one after entry

of the Report and Recommendation, given that the Magistrate Judge recommended granting

Respondent's motion to dismiss the habeas corpus petition as untimely, the Court liberally

construes the filings as objections. Nothing in Petitioner's objections convinces the Court

that dismissal is improper.
       Petitioner does not identify any portion of the proposed findings or recommendation

made by the Magistrate Judge with which he disagrees. Instead, he cites one case from the

Georgia Court of Appeals allowing a defendant who pleaded guilty to pursue an out-of-time

direct appeal. (Doc. no. 23, p. 1 (citing Brown v. State. 737 S.E.2d 340 (Ga. Ct. App.

2013).)   State law concerning an out-of-time direct appeal has no relevance to the

recommendation under federal law, as explained in the Report and Recommendation, that

Petitioner's request for federal collateral relief be dismissed as untimely under the applicable

one-year statute of limitations.

       Accordingly, the Court OVERRULES all of Petitioner's objections and ADOPTS

the Report and Recommendation of the Magistrate Judge as its opinion.' Therefore, the

Court GRANTS Respondent's motion to dismiss, (doc. no. 18), and DISMISSES as

untimely the instant petition brought pursuant to 28 U.S.C. § 2254.

       A prisoner seeking relief under § 2254 must obtain a certificate of appealability

("COA") before appealing the denial of his application for a writ of habeas corpus. This

Court "must issue or deny a certificate of appealability when it enters a final order adverse to

the applicant." Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court

should grant a COA only if the prisoner makes a "substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and

Recommendation, and in consideration of the standards enunciated in Slack v. McDaniel.

529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite showing.



       'To the extent the Clerk of Court docketed the unsigned filing as a motion, it is DENIED.
(Doc. no. 23.)
Accordingly, the Court DENIES a COA in this case.^ Moreover, because there are no non-

frivolous issues to raise on appeal, an appeal would not be taken in good faith, and Petitioner

is not entitled to appeal informa pauperis. See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of Respondent.

       SO ORDERED this                  of December, 2019, at Augusta, Georgia.




                                            J. RANDAL HALlJ, CHIBF JUDGE
                                            UNITED SmTES DISTRICT COURT
                                                FFHERN DISTRICT OF GEORGIA




       ^"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
